Harshbarger, Chief Justice,
dissenting:
I dissent to this maj ority’s opinion that has implicitly and effectively overruled Syllabus Point 1 of State ex rel. Walton v. Casey, 163 W.Va. 208, 258 S.E.2d 114 (1979), good law that provides civilized safeguards for insane defendants, and at the same time protects the public and its tax dollars from wasteful, expensive trials.
Criminal jury trials cost a lot of money. And so when numerous court-appointed experts have determined that a defendant was not mentally responsible for his criminal behavior-that is, he had a mental defect which made him incapable of conforming his acts to the requirements of law, State v. Bragg, 160 W.Va. 455, 235 S.E.2d 466 (1977), Syllabus *238Point 4 — it is a waste of money to try him, because he is by all law in this nation, not capable of conviction. Why indulge in the spectacle?
Walton required that when a preponderance of evidence of insanity was found, in pretrial proceedings, a trial court would dismiss criminal charges and proceed to commitment procedures designed to ensconce mental defectives in secure institutions for care and treatment. Here, two psychiatrists and two psychologists evaluated defendant and filed reports with the circuit court:
1. “I would say that Mr. Smith is suffering from a mental defect which quite possibly could result in his having psychotic or dissociative states when subjected to stress which would cause him to lack the capacity to appreciate the wrongfulness of his actions which he was performing impulsively.... It is my belief that he is in dire need of long-term psychiatric treatment. ...”
Robert E. Sams, M. D.
2. “I must say that the action was motivated by defect of reason which made it impossible for him to control his actions at the moment of the alleged crime. It is my opinion, therefore, that he is not responsibile for his actions due to acute mental defect which lowered his rational controls to a point where he could not consciously manage his behavior.”
Thomas S. Knapp, M. D.
3. “In conclusion, I regard Mr. Smith as lacking the capacity to appreciate the wrongfulness of his actions at the time he made his assault on his wife.... I think there is a possibility of another breakdown in the form of an aggravation of his anxiety and depression and with psychiatric symptoms beginning to develop. Finally, I do see Mr. Smith as requiring continued psychiatric and psychotherapeutic assistance.”
Fred T. Lee, Ph. D.
4. “[I]n my professional opinion I find no evidence that his behavior (alleged to not conform to the law) was a result of mental illness, mental retardation or addiction at the time of the incident.
*239... Mr. Leonard Smith is criminally responsible at the time of the alleged incident. ...”
E. Rick Beebe, Ed. D.
As a matter of law, if three of four court-ordered experts’ reports disclose that a defendant lacked criminal responsibility when he did the act with which he is charged, there is a preponderance of evidence by the Walton, supra, test. Overruling Walton protects no one-but allows waste of time and money of defendants and citizens-taxpayers.
I believe this majority distrusts psychiatric and psychological testimony-and, I must say, is attempting to protect trial judges from having to make hard decisions in potentially politically unpopular cases, that a defendant who has committed a crime that arouses community and prosecutorial blood-lust, be forthwith sent off to an asylum rather than be tried, even though he was medically incapable of having criminal intent necessary for criminal conviction.
I am authorized to state that Justice McGraw joins me in this dissenting opinion.